Citation Nr: 0808101	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  04-17 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for a duodenal ulcer.

3.  Entitlement to service connection for an acquired 
psychiatric disorder to include bipolar affective disorder, 
claimed as a nervous condition/depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from October 1956 to June 1957 
and from July 1958 to June 1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The Board notes that the veteran requested a hearing before a 
decision review officer (DRO) in connection with the current 
claims.  The hearing was scheduled and subsequently held in 
February 2004.  The veteran testified at that time and the 
hearing transcript is of record.  

The veteran also requested a Travel Board hearing in 
connection with the current claims.  This hearing was 
scheduled for December 2007.  However, the veteran failed to 
report for the hearing and made no attempt to reschedule the 
hearing.  Thus, the Board finds the veteran's request for a 
Travel Board hearing to be withdrawn.  38 C.F.R. § 20.704(d) 
(2007).


FINDINGS OF FACT

1.  The veteran's hyperopia, astigmatism, and presbyopia are 
refractive errors of the eye that are not subject to service 
connection as an injury or disease.  

2.  The veteran had in-service treatment for an ulcer; 
however, the competent and probative evidence of record does 
not show that the veteran currently has a duodenal ulcer 
disability.
3.  A psychiatric disorder was not present during service, 
nor was a psychosis manifest to any degree within one year 
after service, and any current psychiatric disorder is not 
attributable to any event, injury or disease during service.

   
CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for an eye disability are not met.  38 U.S.C.A. §§ 
1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 4.9 
(2007).

2.  The criteria for establishing entitlement to service 
connection for a duodenal ulcer are not met.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred in service.  38 C.F.R. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2007).  Congenital or developmental defects, 
refractive errors of the eye, personality disorders and 
mental deficiency as such are not diseases or injuries within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2007).  If a chronic disorder such as duodenal ulcer disease 
or a psychosis is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

I.  Eye Disability

In this case, the veteran contends that he has an eye 
disability which is related to service.  The Board has 
reviewed all of the evidence of record in this case.  The 
veteran was afforded a clinical evaluation and physical 
examination in January 1956 prior to entrance into service.  
The clinical evaluation was normal, the veteran's vision in 
both eyes was measured to be 20/20, and no eye disabilities 
were noted at that time.  The veteran provided a medical 
history in which he admitted to wearing glasses for reading.  

Similarly, the veteran was afforded a clinical evaluation and 
physical examination in May 1957 prior to discharge from 
service.  The clinical evaluation was normal, the veteran's 
vision in both eyes was measured to be 20/20, and no eye 
disabilities were noted at that time.  The veteran provided a 
medical history in which he admitted to wearing glasses for 
reading.  A notation on the separation examination noted that 
the veteran had an astigmatism.

The veteran was also afforded a clinical evaluation and 
physical examination in April 1958 prior to entering service 
on the second occasion.  The clinical evaluation was normal, 
the veteran's uncorrected vision in both eyes was measured to 
be 20/50, corrected vision in both eyes was 20/20, and no eye 
disabilities were noted at that time.  The veteran provided a 
medical history in which he admitted to wearing glasses.  A 
notation on the examination form indicated that the veteran 
had worn glasses since age eight for "defective vision."

Annual examinations administered in March 1960 and August 
1961 showed no change in the veteran's vision.  There is no 
evidence of record to show that the veteran sustained an eye 
injury or disease during any period of active service.  

The veteran underwent a clinical evaluation and physical 
examination in May 1962 prior to discharge from service.  The 
clinical evaluation was normal and the veteran's corrected 
vision in both eyes was measured to be 20/20.  The veteran 
provided a medical history in which he admitted to wearing 
glasses.  A notation on the examination form indicated that 
the veteran had hyperopia and an astigmatism.  The veteran 
indicated in a signed statement dated June 1962 that there 
were no changes to his physical condition since the May 1962 
examination.

The first pertinent post-service treatment record is dated 
March 2003, over four decades after discharge from service.  
The veteran presented to VA at that time for a Compensation 
and Pension (C&P) Examination in connection with the current 
claim.  Upon physical examination, the examiner measured the 
veteran's corrected visual acuity in the right eye both near 
and far as 20/25.  The veteran's corrected visual acuity in 
the left eye was measured to be 20/25 -1, near, and 20/30 -1, 
far.

The examiner noted that the veteran "corrects with 
hyperopic, astigmatic and presbyopic corrections."  No 
evidence of diplopia or defects of the visual field were 
noted at that time.  An external examination of the veteran's 
eyes was normal and a slit lamp examination revealed minimal 
senile cataracts bilaterally.  A funduscopic examination was 
determined to be normal based on the veteran's age.  The 
examiner diagnosed the veteran as having minimal, senile 
cataracts bilaterally as well as refractive error and 
presbyopia. 

The Board notes that the veteran also testified about his 
claimed eye disability before a decision review officer in 
February 2004.  The veteran stated at that time that he 
"always had some myopia, you know, and astigmatism . . . 
most of my life."  The veteran further testified that "it 
hasn't bothered me since then."  The veteran acknowledged 
that his eye disability was "dormant" and that "I can see 
fine." 

The requirements for service connection for an eye disability 
have been previously set forth.  Pertinent regulations 
provide that refractive errors of the eye are not diseases or 
injuries within the meaning of applicable legislation.  See 
38 C.F.R. §§ 3.303(c), 4.9; see also Terry v. Principi, 340 
F.3d 1378, 1384 (Fed. Cir. 2003) (upholding VA's regulation 
that refractive errors do not constitute an injury or 
disease).

The VA Adjudication Procedure Manual, M21-1MR, Part III, 
Subpart iv, Chapter 4, Section B provides guidance on 
evaluating conditions of the organs of special sense (i.e., 
the eyes).  Refractive errors are defined to include 
astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, 
Part III, Subpart iv, 4.B.10.d.  "Presbyopia is described as 
'hyperopia and impairment of vision due to advancing years or 
to old age; it is dependent on diminution of the power of 
accommodation from loss of elasticity of the crystalline 
lens, causing the near point of distinct vision to be removed 
farther from the eye'."  Terry, 340 F.3d at 1384 (citing to 
Dorland's Illustrated Medical Dictionary 1453  (29th ed. 
2000)).

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for an eye disability in this instance.  The 
veteran's SMRs reveal that he wore glasses from an early age, 
primarily for reading.  There is no evidence of record to 
show that the veteran sustained an eye injury or disease 
during any period of active service.  The separation 
examination in May 1962 found the veteran to have hyperopia 
and astigmatism, while the March 2003 VA C&P examination 
indicated that the veteran had bilateral senile cataracts, 
refractive errors of the eye, and presbyopia.  There is no 
medical evidence to indicate that the veteran's cataracts are 
related to service.

In summary, the veteran's diagnoses of astigmatism, 
hyperopia, and presbyopia represent refractive errors of the 
eye that are not subject to service connection.  Accordingly, 
the veteran's claim of service connection for an eye 
disability must be denied. 

II.  Duodenal Ulcer

SMRs associated with the veteran's claims file show no 
diagnosis of or treatment for a duodenal ulcer during the 
veteran's first period of active service from October 1956 to 
June 1957. 

The veteran was afforded a clinical evaluation and physical 
examination in April 1958 prior to entering service on the 
second occasion.  The clinical evaluation was normal, and the 
veteran provided a medical history in which he specifically 
denied ever having stomach, liver, or intestinal trouble, or 
frequent indigestion.  Nevertheless, a notation on the 
clinical evaluation indicated that the veteran experienced 
"stomach trouble" sometime in the last five years and was 
treated for approximately one month without recurrences since 
that time.  The notation further indicated that "[t]here was 
no definite ulcer crater present but there was suggestion of 
a small one present in the proximal portion of the 
duodenum."  

An SMR dated July 1958 revealed that the veteran was 
diagnosed as having a duodenal ulcer one year ago.  The ulcer 
was treated with relief of all symptoms, and the veteran 
indicated that he had "very few" symptoms on "rare" 
occasions.  At the time the veteran reported to sick call, he 
indicated a two-week history of preprandial and early morning 
burning epigastric pain.  The examiner diagnosed the veteran 
as having a recurrence of an active duodenal ulcer.
In August 1958, the veteran returned to sick call after his 
symptoms did not improve.  X-rays taken at that time were 
negative for evidence of an active ulcer.  The veteran 
reported having diarrhea within the past 24 hours, but denied 
melena.  The veteran was admitted to the medical ward for 
additional evaluation and treatment.

Upon admission, the veteran provided a medical history in 
which he acknowledged having occasional burning and 
eructations in 1953 when he started medical school.  These 
symptoms continued for approximately two years, but became 
asymptomatic with the exception of some distress around 
examination times.  The veteran noticed recurrence of these 
symptoms approximately one year prior to this visit when he 
began his medical internship.  He was purportedly diagnosed 
as having a duodenal ulcer, but obtained "excellent" 
results and complete remission of symptoms after following 
the prescribed medical regimen.  The examiner noted that the 
veteran's social history was significant in that he was 
forced into the study of medicine by his father, and would  
become quite ill at the sight of blood early in his career.  

Chest x-rays administered at that time were interpreted to be 
normal.  The examiner reviewed x-rays taken two weeks prior 
to his admission and found no evidence of an ulcer.  The 
examiner further noted that based on the history provided by 
the veteran, the ulcer was mainly due to diet.  The examiner 
also noted that the veteran's "family difficulties" were 
cleared up at that time.  The impression was "observation, 
medical, duodenal ulcer, disease not proved."

A clinical record cover sheet dated October 1959 indicated 
that the veteran sought care at sick call.  The diagnosis was 
acute gastroenteritis, cause undetermined.  Similarly, the 
veteran sought additional care at sick call in May 1961.  He 
was diagnosed as having a stomach ulcer, not elsewhere 
classified, without obstruction.

Annual examinations administered in March 1960 and August 
1961 were negative for any gastroenterological problems.  
Similarly, the clinical evaluation in May 1962 prior to 
discharge from service was normal, and no gastroenterological 
problems were noted at that time.  However, the veteran 
provided a medical history in which he admitted to having 
stomach, liver, or intestinal problems, and frequent 
indigestion.  A notation on the report of medical history 
form indicated that the veteran was treated for peptic ulcer 
symptoms for one week at Brooke Army Hospital, Texas.  It was 
noted that the veteran had recurrences of burning pain at 
intervals which subsided with medication.  The veteran 
indicated in a signed statement dated June 1962 that there 
were no changes to his physical condition since the May 1962 
examination.

The first pertinent post-service treatment note is dated 
March 2003, over four decades after discharge from service.  
The veteran presented to VA for a C&P examination in 
connection with the current claim.  The examiner reviewed the 
veteran's claims file at that time.  The examiner provided a 
medical history in which he stated that he had gastritis in 
July 1959 while stationed in San Antonio, Texas.  The veteran 
indicated that he may have had some bleeding at that time. 
(emphasis added).  However, the veteran noted that he had no 
problems since that time, and that he took no medication for 
any gastroenterological problems.  The physical examination 
was completely negative, and the examiner diagnosed the 
veteran as having no significant gastroenterological 
problems.   
   
The Board notes that the veteran also testified about his 
claimed duodenal ulcer before a decision review officer in 
February 2004.  The veteran related a single incident while 
stationed in Texas in which he and his wife went to a Spanish 
restaurant.  The veteran went to the emergency room after the 
meal with concerns of an upset stomach.  Around that same 
time, the veteran indicated that his wife was to deliver 
their child in two weeks.  The veteran testified that he was 
diagnosed as having an ulcer.

However, the veteran further indicated that he had no trouble 
of any kind with ulcers after this incident.  The veteran 
also testified that his condition was "not real active right 
now."

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for a duodenal ulcer in this instance.  Here, 
despite in-service treatment for an ulcer, the veteran's 
claim ultimately fails pursuant to Hickson because there is 
no medical evidence of a current disability.  In the absence 
of proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Furthermore, the Board notes that at no time during the 
pendency of this appeal has the veteran demonstrated, nor 
does the evidence show, that he has a current disability 
related to a duodenal ulcer.  See McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007)(noting that the requirement of a 
current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim).   

As previously stated, entitlement to service connection 
requires a finding that there is a current disability that 
has a relationship to an in-service injury or disease.  In 
the instant case, there is no competent medical evidence 
showing a medical diagnosis of a current duodenal ulcer or 
that the veteran has had an ulcer since discharge from 
service.  Therefore, the Board concludes that the veteran's 
claim for service connection must be denied in the absence of 
any current clinical evidence confirming the presence of the 
claimed disability. 

III.  Psychiatric Disorder

In this case, the veteran contends that he developed 
psychiatric disabilities as a result of his service.  In 
particular, the veteran testified before a decision review 
officer in February 2004 that he became progressively 
depressed during his last four to six months in service.  At 
that time, the veteran was stationed in Germany and practiced 
medicine as an ear, nose, and throat (ENT) specialist.  The 
veteran indicated that he prescribed himself various 
medications in an effort to treat his psychiatric problems, 
but that he eventually saw the staff psychiatrist at the 
urging of the chief of surgery.  The veteran stated that he 
was hospitalized for a brief time in service to treat his 
psychiatric problems.

Following discharge from service, the veteran finished his 
medical residency and began practicing medicine privately.  
The veteran noted that he had four children at that time and 
that the family had to go "from place to place to try to get 
situated."  The veteran denied having any psychiatric 
problems when he first began practicing medicine, but he 
admitted that he became depressed for a period of 
approximately one year after his first wife divorced him in 
1976.  According to the veteran, his past medical history was 
significant for five or six suicide attempts as well as 
hospitalizations related to his psychiatric problems.  The 
veteran also stated that he was declared unfit to practice 
medicine in 1992 as a result of his psychiatric problems. 

The Board observes that the veteran's SMRs are completely 
negative for any treatment for or diagnosis of a psychiatric 
disorder before, during, or upon discharge from service.  
Despite the veteran's assertion that he was hospitalized in 
1962 for psychiatric treatment, the Board notes that the only 
in-service treatment record dated in 1962 that is of record 
was for possible strep throat.  The RO contacted the National 
Personnel Records Center (NPRC) in an attempt to locate 
additional records, but an April 2007 reply indicated that no 
clinical records were located for the 11th Field Hospital 
pertaining to the veteran.

The first pertinent post-service treatment note is dated 
September 1988.  The veteran sought care at that time from O. 
Eisenhardt, M.D. for manic depressive disorder.  Dr. 
Eisenhardt indicated that the veteran's manic depressive 
disorder dated back to December 1984.  Dr. Eisenhardt 
concluded that the veteran was incapable of making financial 
decisions without professional supervision.  No references to 
the veteran's military service were included in this note.

Similarly, letters from private medical practitioners and 
judicial orders dated from November 1991 to June 2003 
revealed that the veteran was being treated for bipolar 
affective disorder and that he was at times not competent to 
adequately understand and manage his financial assets or 
legal affairs, or complete financial paperwork.  The Board 
notes that no references to the veteran's military service 
were included in these notes and orders.

Notably, the veteran's treating psychiatrist, H. Logue, M.D., 
was deposed in August 1994 for an unknown purpose.  Dr. Logue 
indicated at that time that he began treating the veteran in 
1984 for "bipolar affective disorder, otherwise known as 
manic depressive illness."  No references to the veteran's 
military service were included in deposition.

The veteran was hospitalized in September 1995 in Costa Rica 
after being found "strolling without direction" for a 
period of three days.  At the time of admission, it was also 
noted that the veteran had pneumonia, thoracic trauma, a left 
forearm fracture, and a dog bite on the right leg.  The 
veteran admitted to drinking alcohol "for a few months," 
but denied that he had stopped taking Lithium.  The examiner 
diagnosed the veteran as having bipolar disorder, but did not 
link this condition to the veteran's military service.

Following this incident, the veteran returned to the United 
States and was admitted to Brookwood Medical Center in 
September 1995 for further evaluation and treatment.  The 
veteran stated upon admission that he began drinking after an 
encounter with his girlfriend and that he went to Costa Rica 
to avoid "stateside pressures."  H. Logue, M.D. described 
the veteran as manic and psychotic, as well as paranoid and 
delusional.  Dr. Logue diagnosed the veteran as having 
bipolar affective disorder, manic, psychotic, paranoid.  No 
references to the veteran's military service were included in 
these treatment notes, and there is no evidence which linked 
the veteran's psychiatric disorders to his period of military 
service.  

The veteran was subsequently transferred to Bryce Hospital 
for additional care in December 1995.  Upon admission, T. 
Baltz, M.D. noted that the veteran's past psychiatric history 
was significant for four prior hospitalizations.  Dr. Baltz 
noted the veteran's bipolar disorder diagnosis as well as the 
veteran's "drinking problem."  Furthermore, Dr. Baltz 
observed that the veteran had made numerous unwise financial 
decisions and that he allegedly fled to Costa Rica to avoid 
paying alimony to his former wives.  The veteran was 
diagnosed as having bipolar disorder, not otherwise 
specified.  No references to the veteran's military service 
were included in these treatment notes, and there is no 
evidence which linked the veteran's psychiatric disorders to 
his period of military service.

The Board also notes that the veteran was awarded Social 
Security Disability benefits beginning in April 1993 as a 
result of his bipolar affective disorder.  However, there are 
no references to the veteran's military service contained in 
this administrative decision or the underlying records, nor 
is there any indication that the veteran's current bipolar 
affective disorder is related to his military service.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for an acquired psychiatric disorder, including 
bipolar affective disorder.  The Board acknowledges that the 
veteran has a current psychiatric diagnosis.  However, the 
veteran's claim in this instance ultimately fails pursuant to 
Hickson because there is no evidence of a diagnosis of or 
treatment for a psychiatric disorder in service or an in-
service event that resulted in a psychiatric disability, nor 
is there probative evidence of a nexus between service and 
the present psychiatric disabilities.  Additionally, there is 
no evidence to show that a psychosis manifested to any degree 
within one year after separation from service.

The Board acknowledges that the veteran was hospitalized on 
more than one occasion after discharge from service for 
possible psychiatric problems.  Treatment notes associated 
with the veteran's claims file documented multiple private 
hospitalizations in 1995 and showed that he was psychotic and 
delusional.  There is no evidence to show that the veteran 
mentioned his military service during these times, and while 
the discharge summaries included a diagnosis of bipolar 
disorder, this condition was not linked by competent medical 
evidence to the veteran's periods of active service.

The evidence of record shows that the veteran was first 
treated for a psychiatric disorder in 1984, over 20 years 
after discharge from service.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  In this case, the lapse in time 
between service and the manifestations of the current 
psychiatric disabilities is evidence that militates against a 
finding of direct service connection on any basis.  While the 
Board is sympathetic to the veteran's current situation, 
there exists no competent evidence which indicates that the 
veteran's psychiatric disabilities are related to service.  

The Board observes that the veteran has expressed the opinion 
that his current psychiatric disorder is related to service.  
While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. . .

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a)(1) (2007).  The Board finds 
the veteran to be competent to offer an opinion as to the 
etiology of his psychiatric disorders in this case given his 
training as a physician.  However, the Board notes that the 
veteran's training specialized in disorders of the ears, 
nose, and throat, not psychiatric disorders.  Consequently, 
the Board concludes that the veteran's opinion that his 
psychiatric disabilities are related to service is outweighed 
by the psychiatric evidence of record showing psychiatric 
treatment that began in 1984, and which has not related a 
current psychiatric disability to service.  Furthermore, the 
separation examination in May 1962 is highly probative 
evidence against the claim as it reflected no complaints or 
diagnosis of a psychiatric disability.  

In sum, the weight of the competent, probative evidence shows 
that the veteran's psychiatric disorders were first 
manifested many years after his period of active service, and 
are not related to his active service or to any incident 
therein.  The service medical records are considered 
competent, probative evidence that the veteran did not have a 
psychiatric disorder before, during, or upon separation from 
service.  Post-service treatment records exist, but there is 
no competent medical evidence which links the veteran's 
psychiatric problems to any event in service.  
  
Accordingly, an acquired psychiatric disorder, to include 
bipolar affective disorder, was not incurred in or aggravated 
by active service and a psychosis, which was not manifest 
within one year after separation from service, may not be 
presumed to have been incurred in service.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the current 
appeal. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 
9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

Here, the veteran was provided with VCAA notification by way 
of a letter dated
December 2002.  This letter informed the veteran of what 
evidence was required to substantiate the claims of service 
connection and of the veteran's and VA's respective duties 
for obtaining evidence.  While the letter did not explicitly 
ask that the veteran provide any evidence in his possession 
that pertains to the claims, as per § 3.159(b)(1), he was 
advised of the types of evidence that could substantiate his 
claims and to ensure that VA receive any evidence that would 
support the claims.  Logically, this would include any 
evidence in his possession.  Moreover, the Board observes 
that the veteran submitted evidence in his possession in the 
form of private treatment notes, personal statements, and 
service medical records through out the pendency of the 
appeal.  The veteran's claims were readjudicated by way of 
Supplemental Statements of the Case issued in May 2005 and 
May 2007 following the receipt of evidence provided to VA by 
the veteran.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The veteran was provided with 
notice, via a March 2006 letter, of the information and 
evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal.  The case was 
then readjudicated by way of a May 2007 Supplemental 
Statement of the Case.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records, including 
Social Security Administration (SSA) records, have been 
obtained.  The veteran was afforded VA examinations in 
connection with his claims of entitlement to service 
connection for an eye disability and entitlement to service 
connection for a duodenal ulcer.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim of entitlement to service 
connection for a psychiatric disorder, there are four factors 
for consideration.  These four factors are:  (1) whether 
there is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or 
disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the first element to be addressed when 
determining whether a VA examination is required to 
substantiate the veteran's service connection claim is 
whether there is competent evidence of a current disability.  
The medical records indicate that the veteran has a current 
psychiatric disability.  The second element to be addressed 
is whether the evidence establishes that the veteran suffered 
an in-service event, injury or disease.  In this case, the 
veteran claims that his psychiatric problems are related to 
service.  However, the service medical records do not reflect 
any treatment for psychiatric problems, nor is there evidence 
of psychosis within one year after separation from service.  
The third element is whether the evidence indicates that a 
disability may be associated with service or another service-
connected disability.  In this case, there is no competent 
and probative evidence linking the veteran's psychiatric 
problems to any incident of service.  The fourth element is 
whether there is sufficient competent medical evidence of 
record to make a decision on the claim.  As the Board found 
above that the preponderance of the evidence weighs against 
the veteran's claim for service connection, a VA examination 
is not required in this case.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
the evidence is required.


ORDER

Service connection for an eye disorder is denied.

Service connection for a duodenal ulcer is denied.

Service connection for an acquired psychiatric disorder, to 
include bipolar affective disorder, is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


